Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, Applicant refers to a “statute” [510]. However, the specification appears to be describing a stationary statue in such cases. 
In paragraph [0075], it appears Applicant intended “capture the imagine of the statute” to read --capture the image of the statue--
Appropriate correction is required. 
Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
In claim 1, line 4, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 1, line 8, it appears Applicant intended “by a plurality of first sensors” to read --by the plurality of first sensors--
In claim 10, line 3, it appears Applicant intended “or an obstacle within the first threshold distance of the physical location” to read --or an obstacle, any of which located within the first threshold distance of the physical location--
In claim 11, line 5, it appears Applicant intended “an IMU” to read --an inertial measurement unit (IMU)--
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zagajac et al. (US PGPub. No. 2020/0342620). 
Regarding claim 1, Zagajac discloses an environmental safety system comprising: a plurality of first sensors [100] each located at a predetermined physical location [120] and with a predetermined orientation (¶0029, ¶0039, ¶0055); a memory storing executable instructions (¶0029); one or more processors [110] in communication with the plurality of first sensors and the memory, the one or more processors programmed by the executable instructions to perform: receiving first sensor data captured at a plurality of time points and by a plurality of first sensors (¶0041-0043); determining values of one or more parameters of an object within a first threshold distance of the physical location at a last time point of the plurality of time points using the first sensor data, the values of the one or more parameters of the object comprising a stationary status of the object at the last time point (¶0041-0043, ¶0046; Examiner understands Zagajac’s sharing of object location to include a most recent, and therefore most relevant, location of the object; and that a “stationary status” of the object is captured in the shared object speed; and that objects present in the field of view of a camera focused on the center of a 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified A in view of B. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zagajac to include explicitly imposing a first threshold distance on the determination of parameter values for detected objects such that only objects “within a first threshold distance of the physical location at a last time point” have parameters determined, as doing so represents an obvious way of limiting processing load on camera processor [110] by only calculating parameters for objects determined to be within a relevant distance of the intersection. 
Regarding claim 2, Zagajac discloses the system of claim 1, wherein determining the driving action of the vehicle further comprises determining the driving action of the vehicle using the values of the one or more parameters of the object (¶0032-0038, ¶0060).
Regarding claim 5, Zagajac discloses the system of claim 1, wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at the last time point using the first sensor data captured at the plurality of time points (¶0043, ¶0059-0060). 

Regarding claim 11, Zagajac discloses the system of claim 1, wherein the plurality of first sensors comprise sensors of different types, wherein the plurality of first sensors comprises a Light Detection and Ranging (Lidar), a Radio Detection and Ranging (Radar), an imaging device (¶0029), an ultrasonic sensor, and/or wherein the plurality of second sensors comprises a Lidar, a Radar, an imaging device, an ultrasonic sensor, a vehicle telemetry sensor, an IMU, and a global positioning system (GPS) sensor (¶0034). 
Regarding claim 12, Zagajac discloses the system of claim 1, wherein the one or more parameters of the object comprise an identity of the object, a size of the object, a position of the object, a path of the object, and/or a speed of the object (Table 1; ¶0041). 
Regarding claim 13, Zagajac discloses the system of claim 12, wherein the values of the one or more parameters of the object comprise the position of the object with respect to the physical location, with respect to an absolute reference frame, or with respect to the vehicle (¶0038, ¶0040). 
Regarding claim 15, Zagajac discloses a method for road safety comprising: under control of a processor [110]: receiving first sensor data captured at a plurality of time points and by a plurality of first sensors [100], wherein each of the plurality of first sensors is located at a predetermined physical location [120] and with a predetermined orientation (¶0029, ¶0039, ¶0041-0043, ¶0055); determining values of one or more parameters of an object within a first threshold distance of the physical location at a last time point of the plurality of time points using the first sensor data, the values of the one or more parameters of the object comprising a stationary status of the object at the last time point (¶0041-0043, ¶0046; Examiner understands Zagajac’s sharing of object location to include a most recent, and 
Regarding claim 16, Zagajac discloses a method of determining a driving action of a vehicle [160] comprising: under control of a processor [110, 171]: receiving first sensor data captured at a plurality of time points and by a plurality of first sensors [100] each located at a predetermined physical location [120] and with a predetermined orientation (¶0029, ¶0039, ¶0041-0043, ¶0055); determining values of one or more parameters of an object within a first threshold distance of the physical location using the first sensor data at a last time point of the plurality of time points, wherein the values of the one or more parameters of the object comprise a stationary status of the object at the last time point (¶0041-0043, ¶0046; Examiner understands Zagajac’s sharing of object location to include a most recent, and therefore most relevant, location of the object; and that a “stationary status” of the object is captured in the shared object speed; and that objects present in the field of view of a camera focused on the center of a particular intersection are “within a first distance threshold of the physical location” wherein the “physical location” is the intersection); receiving second sensor data captured by a plurality of second 
Regarding claim 19, Zagajac discloses the method of claim 16, wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at the last time point using the first sensor data captured at the plurality of time points (¶0043, ¶0059-0060). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac as applied to claim 1 above, and further in view of Berberian et al. (US PGPub. No. 2020/0184233).
Regarding claim 3, Zagajac discloses the system of claim 1 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0060), wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at a first time point and the last time point of the plurality of time points (Zagajac ¶0043); but appears to be silent on the system further determining the values of at least one of the one or more parameters of the object at the first time point and the last time point are within a stationary status threshold. 
Berberian, however, teaches a visual object classification system that compares detected object parameters to thresholds for classifying the detected object as either “moving” or “stationary” (Berberian Abstract, ¶0324-0325). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Zagajac in view of Berberian. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zagajac to include determining the values of at least one of the one or more parameters of the object at the first time point and the last time point are within a stationary status threshold, as doing so was a known way of classifying objects according to their dynamics being relevant to an approaching vehicle, as recognized by Berberian (Berberian Abstract, ¶0324-0325). 
Regarding claim 4, Zagajac in view of Berberian teaches the system of claim 1 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0060), wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at the first time point and the last time point of the plurality of time points; and determining the values of at least one of the one or more parameters of the object at the first time point and the last time point are below a stationary status threshold (Berberian Abstract, ¶0324-0325), as previously modified in, and with the same motivation as applied in, regard to claim 3, above. Just as Zagajac 
Regarding claim 7, Zagajac in view of Berberian teaches the system of claim 5 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), wherein determining the values of the one or more parameters of the object comprises: determining an average value of the values of at least one of the one or more parameters at each of the plurality of time points; and determining the average value is below a stationary status threshold (Berberian ¶0324-0325).
Regarding claim 17, Zagajac in view of Berberian teaches the method of claim 16 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at a first time point and the last time point of the plurality of time points (Zagajac ¶0043); and determining the values of at least one of the one or more parameters of the object at the first time point and the last time point are within a stationary status threshold (Berberian Abstract, ¶0324-0325), as previously modified in, and with the same motivation as applied in, regard to claim 3, above.
Regarding claim 18, Zagajac discloses the method of claim 16 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), wherein determining the values of the one or more parameters of the object comprises: determining the values of the one or more parameters of the object at the first time point and the last time point of the plurality of time points; and determining values of at least one of the one or more parameters of the object at the first time point and the last time point are below a stationary status threshold (Berberian Abstract, ¶0324-0325), as previously modified in, and with the same motivation as applied in, regard to claim 3, above.
Regarding claim 20, Zagajac discloses the method of claim 16 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), wherein determining the values of the one or more parameters of the object comprises: determining an average value of the values of at least one of the . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zagajac.
Regarding claim 14, Zagajac discloses the system of claim 1 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0060), wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data (¶0060), not the values of the one or more parameters of the object determined, but appears to be silent on the system wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data, not the values of the one or more parameters of the object determined, and/or wherein the processor is capable of performing more computational operations within a period of time than the autonomous vehicle sensor data processing system. 
Examiner notes, however, that selection of respective processing power between stationary processor [Zagajac 110] and autonomous processor [Zagajac 171] represents a design choice subject to cost, weight, and power constraints, among other selection parameters. To specifically select “wherein the processor is capable of performing more computational operations within a period of time than the autonomous vehicle sensor data processing system”, merely represents an obvious design choice. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zagajac to make this particular choice, as doing so would result in greater processing power for tracking and evaluating potentially many objects present within the intersection, such that processing speed would not prohibit the system from providing safety information to all approaching vehicles. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zagajac as applied to claim 5 above, and further in view of Medasani et al. (US Patent No. 11,025,865). 
Regarding claim 8, Zagajac discloses the system of claim 5 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), but appears to be silent on the system further comprising: receiving subsequent first sensor data captured at a subsequent time point; determining the values of the one or more parameters of the object at the subsequent time point using the first sensor data, the values of the one or more parameters of the object not comprising the stationary status of the object at the last time point; and transmitting the values of the one or more parameters of the object at the subsequent time point to the vehicle. 
Medasani, however, teaches a traffic control system including video cameras monitoring traffic intersections and sending update data to vehicle in near real-time (Medasani Col. 2, line 63 - Col. 3, line 19; Col. 8, lines 39-53). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Zagajac in view of Medasani. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zagajac to include receiving subsequent first sensor data captured at a subsequent time point; determining the values of the one or more parameters of the object at the subsequent time point using the first sensor data, the values of the one or more parameters of the object not comprising the stationary status of the object at the last time point; and transmitting the values of the one or more parameters of the object at the subsequent time point to the vehicle, as doing so was a known way of maintaining/sharing the most up-to-date intersection data possible, as recognized by Medasani (Medasani Col. 2, line 63 - Col. 3, line 19; Col. 8, lines 39-53). Examiner notes that at least object location would be a parameter of the object not comprising the stationary status of the object at the last time point. 
Regarding claim 9, Zagajac in view of Medasani teaches the system of claim 5 (Zagajac ¶0029, ¶0032-0039, ¶0041-0043, ¶0046, ¶0055, ¶0059-0060), further comprising: receiving subsequent first . 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Examiner deems the system of claim 5, wherein determining the values of the one or more parameters of the object comprises: determining an average value of the values of at least one of the one or more parameters of the object at each of the plurality of time points except the last time point; and determining the average value and the value of the at least one of the one or more parameters of the object at the last time point are within a stationary status threshold to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an averaging of object parameters that omits a last time point and subsequently determines that the average value and the value at the last time point are within a stationary status threshold, in the context of claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669